Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a cooking appliance having a hob, classified in F24C3/082 and F23D14/06.
II. Claims 16-20, drawn to a method of assembling a hob for use within a cooking area, classified in F23D2213/00.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as, followed by welding the components together.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product and process as claimed have acquired a separate status in the art in view of their separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Hailey Jahn on 4/15/2021 a provisional election was made without traverse to prosecute the invention disclosing a cooking appliance having a hob, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadima (US 20180320903 A1).
Regarding Claim 1, Cadima teaches a cooking appliance comprising: 
a cooking area (Figure 2, 140); and 
a hob located in the cooking area (Figure 5, assembly 200) and comprising: 
an injector holder base (lower half of manifold 220, see annotated Figure 8 on page 5) defining an air chamber (Figure 8, pocket in between 225 and 226), a burner interface chamber (Figure 8, 229), and a first open channel (see annotated Figure 8 below) fluidly coupling the air chamber and the burner interface chamber (Figure 7); 
an injector holder cover (upper half of manifold 220, see annotated Figure 8 below) overlying the injector holder base and stamped to the injector holder base (Figure 7, fastening of base and cover members), the injector holder cover having a second open channel (see annotated Figure 8 below) confronting the first open channel to collectively define a venturi tube (Figure 8, 224) extending between the air chamber and the burner interface chamber (Figure 7); 
an injector (paragraph 0038) carried by at least one of the injector holder base or injector holder cover (Figure 8, support 225) and fluidly coupled to the air chamber opposite the venturi tube (paragraph 0038); and 


    PNG
    media_image1.png
    482
    887
    media_image1.png
    Greyscale

Furthermore, it is noted that claim 1 contains a product by process limitation as represented by the recitation “stamped to the injector holder base”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In regards to this case, stamping does not produce a specific structure unique to the disclosed method of production.
Regarding Claim 2, Cadima teaches wherein at least one of the injector holder base or the injector holder cover is formed by molding a sheet of metal prior to stamping the injector holder base and the injector holder cover to one another (Figure 7, ).
Furthermore, it is noted that claim 2 contains a product by process limitation as represented by the recitation “molding a sheet of metal”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102 is proper 
Regarding Claim 4, Cadima teaches wherein both of the injector holder base and the injector holder cover are formed by molding a sheet of metal prior to stamping the injector holder base and the injector holder cover to one another (Figure 7).
Furthermore, it is noted that claim 4 contains a product by process limitation as represented by the recitation “molding a sheet of metal”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 5, Cadima in view of Koppel teaches wherein the injector holder base further comprises at least one depression extending alongside at least a portion of the length of the first open channel (see channel depression of base member in annotated Cadima Figure 8 on page 5, including outer flange of base member surrounding 229).
Regarding Claim 6, Cadima in view of Koppel also teaches wherein the injector holder cover further comprises at least one depression extending alongside at least a portion of the length of the second open channel (see channel depression of cover member in annotated Cadima Figure 8 on page 5).
Regarding Claim 7, Cadima in view of Koppel also teaches wherein the at least one depression of the injector holder cover is received within the at least one depression of the injector holder base when the injector holder cover overlies the injector holder base (see annotated Cadima Figure 8 on page 5, mating surfaces of two depressions, including the surfaces on the outer periphery of 229).

    PNG
    media_image2.png
    510
    749
    media_image2.png
    Greyscale

Regarding Claim 10, Cadima in view of Koppel also teaches wherein the at least one depression extending alongside the at least a portion of the length of the first open channel comprises first and second depressions extending along opposite sides of the at least a portion of the length of the first open channel (Cadima Figure 6, depressions alongside opposite sides of venturi 224).

    PNG
    media_image3.png
    349
    376
    media_image3.png
    Greyscale

Regarding Claim 11, 
Regarding Claim 12, Cadima in view of Koppel also teaches wherein the first and second depressions of the injector holder cover are received within the first and second depressions of the injector holder base when the injector holder cover overlies the injector holder base (Cadima Figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cadima in view of Brandt (US 9028246 B2).
Regarding Claim 3, Cadima does not teach wherein the sheet of metal utilized for forming the injector holder base or cover comprises a sheet of iron.
However, Brandt teaches wherein a sheet of metal used for forming burner body components (Figure 4, 34 and 35) comprises a sheet of iron (Column 4, lines 43-45).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the injector holder base or cover of Cadima to utilize a sheet of iron metal in view of the teachings of Brandt to improve hob durability and reduce manufacturing costs.
Claims 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cadima in view of Kuriyama et al (US 6746236 B2).
Regarding Claim 8, Cadima does not teach wherein the at least one depression of the injector holder cover is resiliently retained within the at least one depression of the injector holder base when the injector holder cover is stamped to the injector holder base.
However, Kuriyama et al teaches wherein the at least one depression of a burner body member (Figure 6A, 5) is resiliently retained within the at least one depression of a second member (Figure 6A, 6) when the two are stamped together (Column 13, lines 27-30). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the channel depressions of Cadima to be resiliently retained in view of the teachings of Kuriyama et al to ensure assembly stability after the injector holder cover and injector holder base are stamped together without the need for additional fastener components.
Regarding Claim 9, Cadima in view of Kuriyama et al teaches wherein the at least one depression of the injector holder cover is resiliently retained within the at least one depression of the injector holder base by an interference fit (Kuriyama et al Column 13, lines 35-36) when the injector holder cover is stamped to the injector holder base.
Regarding Claim 13, Cadima does not teach wherein the first and second depressions of the injector holder cover are resiliently retained within the first and second depressions of the injector holder base when the injector holder cover is stamped to the injector holder base.
However, Kuriyama et al also teaches wherein the first and second depressions of a burner body member (first and second depressions of 5, see annotated Figure 6A below) are resiliently retained within the first and second depressions of a second member (first and second depressions of 6, see annotated Figure 6A below) when the two members are stamped together (Column 13, lines 27-30).

    PNG
    media_image4.png
    414
    344
    media_image4.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the channel depressions of Cadima to include resilient retention of the first and second set of channel depressions in view of the teachings of Kuriyama et al to ensure stability of the 
Regarding Claim 14, Cadima in view of Kuriyama et al teaches wherein the first and second depressions of the injector holder cover are resiliently retained within the first and second depressions of the injector holder base by an interference fit (Kuriyama et al Column 13, lines 35-36)  when the injector holder cover is stamped to the injector holder base.
Regarding Claim 15, Cadima in view of Kuriyama et al teaches wherein the first and second depressions of the injector holder cover are parallel to one another and the first and second depressions of the injector holder base are parallel to one another (Cadima Figure 6, surfaces on each side of 224 run parallel in the direction of gas flow through 224).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762